Exhibit 10.4
PENTAIR, INC.
RESTORATION PLAN
As Amended and Restated Effective January 1, 2009

 



--------------------------------------------------------------------------------



 



PENTAIR, INC.
RESTORATION PLAN
TABLE OF CONTENTS

                      Page SECTION 1.  
Name of Plan
    1   SECTION 2.  
General Definitions
    1   SECTION 3.  
Participation, Vesting And Benefit Service, And Rules Governing The Crediting Of
Service,
    6      
Disability And The Determination Of Compensation And Final Average Compensation
        (a)  
Participation
    6   (b)  
Vesting
    7   (c)  
Benefit Service
    7   (d)  
Service Credits
    7   (e)  
Disability
    8   (f)  
Compensation
    10   SECTION 4.  
Payments In The Event Of Death Before The Benefit Commencement Date
    10   SECTION 5.  
Payment Of Retirement Benefits
    10   SECTION 6.  
Confidentiality, Covenants Not To Compete, And Non - Solicitation
    10   (a)  
General
    10   (b)  
Forfeiture and Other Remedies
    11   SECTION 7.  
Funding And Payment Of Benefits
    12   (a)  
General
    12   (b)  
Employer Company
    12   (c)  
Company Assumption of Liability
    12   (d)  
Participation by Other Group Members
    13   SECTION 8.  
Default
    13   SECTION 9.  
Administration Of The Plan
    13   (a)  
General
    13   (b)  
Committee
    14   (c)  
Discretion
    14   (d)  
Indemnity
    14   (e)  
Code Section 409A
    14   (f)  
Use of Professional Services
    14   (g)  
Communications
    15   SECTION 10.  
Effect of KEESA
    15   SECTION 11.  
Amendment Or Termination
    15   (a)  
General
    15   (b)  
Limitation on Power to Amend or Terminate
    15   (c)  
Change in Control
    16   (d)  
Continuation of Plan Provisions
    16   SECTION 12.  
Claims
    16   (a)  
Filing Claims
    16   (b)  
Decision on Claim
    17  

 



--------------------------------------------------------------------------------



 



                      Page (c)  
Appeal of Denied Claim
    17   (d)  
Decision by Appeals Committee
    17   SECTION 13.  
Miscellaneous
    17   (a)  
Employer’s Rights
    17   (b)  
Interpretation
    18   (c)  
Withholding of Taxes
    18   (d)  
Offset for Amounts Due
    18   (e)  
Computational Errors
    18   (f)  
Requirement of Proof
    18   (g)  
Tax Consequences
    18   (h)  
Communications
    19   (i)  
Not Compensation Under Other Benefit Plans
    19   (j)  
Choice of Law
    19   (k)  
Savings Clause
    19   (l)  
Change in Control
    19   SECTION 14.  
Transition Rules
    19   (a)  
General
    19   (b)  
2004 Vested Participants Benefits
    19   (c)  
Excess
    20  

ii



--------------------------------------------------------------------------------



 



PENTAIR, INC. RESTORATION PLAN
     SECTION 1. Name of Plan. This plan shall be known as the Pentair, Inc.
Restoration Plan.
     SECTION 2. General Definitions. Unless the context requires otherwise, when
used herein the terms listed below, when capitalized or applied to such
capitalized terms, shall have the following meanings:
               (1) “Adjustment Factor” is the factor used in adjusting the
Pension Amount to reflect the period of time between the date a Participant has
a Separation from Service and his or her Benefit Commencement Date. The
Adjustment Factor shall be the same adjustment factor applicable to such
Participant under the SERP.
               (2) “Administrator” is the Company.
               (3) “Beneficiary” is a person entitled to receive benefits, if
any, payable under the Plan after a former Participant’s death.
               (4) “Benefit Commencement Date” is the first day of the first
calendar month as of which a Participant’s Retirement Benefit is payable and
shall be the same date as the Participant’s benefit commencement date under the
SERP.
               (5) “Benefit Service” is the number of Years of Service,
beginning with the calendar year which includes the individual’s Benefit Service
Date, during which an individual completes 1,000 Hours of Service as an Eligible
Employee. Notwithstanding anything herein to the contrary, Benefit Service shall
not be credited for any period after December 31, 2017.
               (6) “Benefit Service Date” is the date from and after which an
individual may earn Benefit Service, and shall be the same date as an
individual’s benefit service date under the SERP.
               (7) “Benefit Service Percentage” is the sum of the percentages
for each Year of Benefit Service completed, with the percentage for each such
year determined as described below and dependent upon the individual’s age in
whole years as of the first day of the calendar year in which that Year of
Benefit Service is completed.

          Attained Age in Whole Years     at Beginning of Relevant     Year of
Benefit Service   Percentage
< 25
    4 %
> 25 and < 35
    5.5 %
> 35 and < 45
    7 %
> 45 and < 55
    9 %
> 55
    12 %

 



--------------------------------------------------------------------------------



 



          Example: Employee A, date of birth January 25, 1954, has a Benefit
Service Date of May 1, 1999. Employee A remains an Eligible Employee and
completes 1,000 Hours of Service in each calendar year from and including 1999
through 2010. Employee A retires on March 1, 2011 and does not complete 1,000
Hours of Service in that year. Employee A’s Benefit Service Percentage is 109%
computed as follows:

          Year of Benefit Service   Percentage
1999
    7 %
2000 - 2009, inclusive
    90 %
2010
    12 %
 
       
Total
    109 %

     Notwithstanding the foregoing, a Participant’s Benefit Service Percentage
shall not increase after December 31, 2017.
               (8) “Change In Control” is a change in control of the Company as
defined in the KEESA.
               (9) “Code” is the Internal Revenue Code of 1986, as amended. Any
reference to specific provision of the Code shall be deemed to refer to any
successor provision thereto and the regulations promulgated thereunder.
               (10) “Committee” is the Compensation Committee of the Board of
Directors of the Company.
               (11) “Company” is Pentair, Inc., a Minnesota corporation, or any
successor thereto.
               (12) “Compensation” is any item or class of remuneration or part
thereof listed or described in the left-hand column of Schedule 1 and not any
such items listed or described in the right-hand column of Schedule 1. In the
event a remuneration item is not listed or described in Schedule 1, the
Administrator shall determine whether such item is included or excluded from
Compensation by taking into account the nature of the item and its similarity to
an item which is so listed.
               (13) “Conversion Factor” is the factor used to convert the
Pension Amount into the Monthly Installment, and shall be the same as the
conversion factor under the SERP.
               (14) “Covered Compensation” is Final Average Compensation reduced
by Section 401(a)(17) Compensation. Covered Compensation earned after
December 31, 2017 shall not be counted under the Plan.

2



--------------------------------------------------------------------------------



 



               (15) “Covered Termination” is a covered termination, as defined
in the KEESA, which entitles a Participant to a termination payment pursuant to
Sections 8 and 9(a) of the KEESA.
               (16) “Disabled” or “Disability” is a physical or mental
condition, resulting from physical or mental sickness or injury, which prevents
the individual from engaging in any substantial gainful activity, and which
condition can be expected to last for a continuous period of not less than
twelve (12) months.
               (17) “Effective Date” of the Plan is January 1, 1999; the
effective date of this amended and restated Plan document is January 1, 2009.
               (18) “Eligible Employee” is an individual who is an eligible
employee under the SERP. Notwithstanding the foregoing, only individuals who are
Eligible Employees on December 31, 2007 shall be entitled to be treated as an
Eligible Employee for any period on or after January 1, 2008.
               (19) “Employer Company” is the Group member which employs a
Participant as of the date the Participant has a Separation from Service or
otherwise terminates all Group employment due to death or Disability.
               (20) “ERISA” is the Employee Retirement Income Security Act of
1974, as amended. Any reference to a specific provision of ERISA shall be deemed
to include any successor provision thereto and the regulations promulgated
thereunder.
               (21) “Final Average Compensation” is the average Compensation
determined by averaging Compensation in those five (5) consecutive calendar
years out of the last ten (10) consecutive calendar years, ending with the
earlier of (i) the calendar year which ends coincident with or immediately
preceding the date the Participant has a Separation from Service, or otherwise
ceases to be an Eligible Employee, whichever occurs first, or (ii) the calendar
year ending December 31, 2017, for which the average Compensation is the
highest.
          Notwithstanding the immediately preceding paragraph, Final Average
Compensation shall not be less than the average Compensation for the sixty
(60) months immediately preceding the date the Participant has a Separation from
Service or otherwise ceases to be an Eligible Employee, whichever occurs first,
determined as the sum of Compensation in the final calendar year of such
employment plus Compensation in each of the four (4) calendar years preceding
the final calendar year of such employment plus a percentage of the Compensation
for the entire fifth calendar year preceding the final calendar year of such
employment; such percentage shall be determined as twelve minus the number of
full calendar months for which Compensation was payable in the final calendar
year of such employment divided by the number of months for which Compensation
was paid in the fifth calendar year preceding the final calendar year of such
employment.
          If the Participant’s relevant Compensation history is for less than
the stated period of time (e.g., less than five (5) years; less than ten
(10) years), then such actual period shall be substituted in determining Final
Average Compensation (e.g., if the individual has six (6) years of Compensation
history, the high five (5) consecutive years within such six (6) years shall be
used in determining the average; if the individual has three (3) years of
Compensation history, all such Compensation shall be used in determining the
average).

3



--------------------------------------------------------------------------------



 



               (22) “Group” is the Company and, except as prescribed by the
Administrator, each other corporation or unincorporated business which is a
member of a controlled group of corporations or a group of trades or businesses
under common control (within the meaning of Code section 414(b) or (c)) which
includes the Company, but with respect to other business entities during only
the periods of such common control with the Company.
               (23) “Hour Of Service” is each hour which an individual is paid
or entitled to payment from a Group member for (i) the performance of duties as
its employee and (ii) reasons related to such employment but other than for the
performance of duties, such as vacation, illness, jury duty, military duty or
leave of absence other than (x) payments made or due under a plan maintained
solely to comply with worker’s compensation, unemployment compensation, or
disability insurance laws, or (y) payments made solely for reimbursement of
medical or medically related expenses; provided, however, no more than 501 Hours
of Service shall be credited under clause (ii) immediately preceding for any
single continuous period during which no duties as such an employee are
performed. An individual shall not receive duplicate Hour of Service credits for
the same period of service or absence.
          Regardless of the actual number of Hours of Service completed during a
year, in determining whether 1,000 Hours of Service have been completed during a
calendar year an individual shall be credited with forty-five (45) Hours of
Service for each calendar week the individual is otherwise credited with an Hour
of Service pursuant to the immediately preceding paragraph.
               (24) “KEESA” is the Key Executive Employment and Severance
Agreement, if any, in effect between the Company and the Participant.
               (25) “Monthly Installment” is a monthly payment, commencing as of
the Participant’s Benefit Commencement Date, payable for a term certain of one
hundred eighty (180) consecutive months, and shall be determined by dividing the
Participant’s Pension Amount by the Conversion Factor, with such monthly payment
rounded to the nearest whole dollar amount.
               (26) “Participant” is an Eligible Employee who has become a
participant under the SERP. Once an individual becomes a Participant, he or she
shall remain a Participant, except as provided in Section 3, until the first to
occur of his or her death, Disability, or Separation from Service; provided,
however, if the individual has a non-forfeitable right to a Retirement Benefit
as of the date he or she incurs such an event (determined without regard to the
forfeiture provision of Section 6(b) unless such section has been actually
enforced as to such individual), then absent death the individual shall remain a
Participant until the individual has received his or her entire Retirement
Benefit or the Retirement Benefit has been forfeited as provided for in
Section 6(b).

4



--------------------------------------------------------------------------------



 



               (27) “Participation Date” is an Eligible Employee’s participation
date under the SERP.
               (28) “Pension Amount” is an amount equal to the Participant’s
Covered Compensation multiplied by his or her Benefit Service Percentage, with
such amount then multiplied by the Adjustment Factor if the Participant survives
to his or her Benefit Commencement Date.
               (29) “Pension Plan” is the Pentair, Inc. Pension Plan, or any
successor plan thereto.
               (30) “Plan” is the retirement plan herein described. When this
term is modified by or with reference to a certain date (e.g., Plan as in effect
before year XXXX), it shall refer to the Plan as described in the Plan document
in effect for the period referenced.
               (31) “Retirement Benefit” is the monthly retirement benefit
payable under the Plan as the Monthly Installment.
               (32) “Section 401(A)(17) Compensation” is the amount which would
constitute Final Average Compensation if the determination of Final Average
Compensation was limited by the provisions of Code section 401(a)(17). Except as
modified pursuant to the Administrator’s discretion as provided for under
section 3(f)(2), for this purpose Code section 401(a)(17) shall be applied as
under the Pension Plan, regardless of whether the Participant concerned is
covered by the Pension Plan or any other tax-qualified defined benefit plan
sponsored by a Group member.
               (33) “Separates from Service” or “Separation from Service” is the
termination of employment as an employee, from all business entities that
comprise the Group, for reasons other than death or Disability. A Participant
will be deemed to have incurred a Separation from Service when the level of bona
fide services performed by the Participant for the Group permanently decreases
to a level equal to twenty percent (20%) or less of the average level of
services performed by the Participant for the Group during the immediately
preceding thirty-six (36) month period (or such lesser period of service).
Notwithstanding the foregoing, a Participant on a bona fide leave of absence
from the Group shall be considered to have incurred a Separation from Service no
later than the six (6) month anniversary of the absence (or twenty-nine
(29) months in the event of an absence due to a medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than six (6) months, where such
impairment causes the Participant to be unable to perform the duties of his or
her position or a substantially similar position) or the end of such longer
period during which the individual has the right by law or agreement to return
to employment upon the expiration of the leave. Notwithstanding the foregoing,
if following the Participant’s termination of employment from the Group the
Participant becomes a non-employee director or becomes or remains a consultant
to the Group, then the date of the Participant’s Separation from Service may be
delayed until the Participant ceases to provide services in such capacity to the
extent required by Code section 409A.

5



--------------------------------------------------------------------------------



 



               (34) “SERP” is the Pentair, Inc. Supplemental Executive
Retirement Plan as amended and restated effective January 1, 2009, but without
regard to Appendix A thereto.
               (35) “Spouse” is an individual, of a sex opposite to that of a
Participant, whose marriage to a Participant is recognized under the laws of the
United States (or one of the United States) or any other generally recognized
jurisdiction.
               (36) “Year of Service” is a calendar year in which an individual
completes 1,000 Hours of Service.
     SECTION 3. Participation, Vesting And Benefit Service, And Rules Governing
The Crediting Of Service, Disability And The Determination Of Compensation And
Final Average Compensation.
          (a) Participation.
               (1) General. The primary purpose of the Plan is to provide
supplemental retirement benefits to Eligible Employees to reflect the loss of
pension benefits under tax-qualified defined benefit plans sponsored by a member
or members of the Group due to the provision of Code section 401(a)(17). It is
intended that the employees covered by the Plan constitute a select group of
management or highly paid employees, within the meaning of ERISA section 201(2),
of the Group. Except as provided in Section 3(d)(6), in the event an individual
who is not within such a select group becomes covered by the Plan, then
notwithstanding any Plan provision to the contrary such individual’s
participation in the Plan shall immediately cease and retroactively he or she
shall be treated as never having been covered by the Plan.
          Because the Plan is described in ERISA section 201(2), and other ERISA
provisions corresponding thereto, certain provisions of ERISA do not apply to it
and the benefits earned thereunder, including the provisions of Parts 2, 3, and
4 of Title I of ERISA relating to participation and vesting, funding, and
fiduciary responsibilities, respectively. In addition, the Plan is not a
tax-qualified plan under the Code, and thus the Plan and benefits paid hereunder
are not subject to certain rules which apply to benefits payable under such
qualified plans, including the manner in which a Participant’s or Beneficiary’s
Plan benefits are subject to income tax.
               (2) Repeal of Code Section 401(a)(17). Notwithstanding any other
provision of the Plan to the contrary, if Code section 401(a)(17) is repealed
and no similar or corresponding provision is immediately enacted to replace it,
then until further action by the Committee, if any, the Covered Compensation and
Benefit Percentages of each Participant shall be frozen as of the end of the
calendar year which includes the effective date of such repeal; provided,
however, upon a Change in Control this Section 3(a)(2) shall not apply to a
Participant so long as such Participant may incur a Covered Termination with
respect to that Change in Control and shall not apply thereafter to a
Participant who incurs a Covered Termination with respect to that Change in
Control.
               (3) Participation Freeze. Notwithstanding the foregoing, only
individuals who are Eligible Employees on December 31, 2007 shall be entitled to
participate in the Plan. Accordingly, any individual who is hired on or after
January 1, 2008, will not be covered by the Plan.

6



--------------------------------------------------------------------------------



 



          (b) Vesting.
               (1) General. Except as otherwise expressly provided herein, all
benefits otherwise payable under the Plan to or with respect to a Participant
shall be forfeited if the Participant has a Separation from Service before
completing five (5) Years of Service.
               (2) Death or Disability. A Participant who dies or becomes
Disabled while employed by a Group Member shall be fully vested in his or her
Retirement Benefit.
               (3) Automatic Acceleration of Vesting. If a Participant has a
Covered Termination under his or her KEESA, then immediately before such
termination the Participant shall be considered fully vested in his or her
Retirement Benefit.
               (4) Other Forfeiture. Notwithstanding the foregoing provisions of
this Section 3(b) or the number of Years of Service completed or deemed
completed, all benefits otherwise payable under the Plan to or with respect to a
Participant or former Participant shall be subject to forfeiture to the extent
provided in Section 6(b).
          (c) Benefit Service.
               (1) Death. An individual who ceases to be a Participant and
terminates employment from the Group by reason of death shall be considered to
have completed a Year of Service in the year of death for purposes of
determining the Benefit Service earned by such individual, regardless of the
Hours of Service credited for such year.
               (2) Benefit Service Upon a Covered Termination. If a Participant
has a Covered Termination under his or her KEESA, then immediately before such
termination the Participant shall be credited with additional Years of Service
for determining Benefit Service equal to the lesser of (i) three (3) and
(ii) the greater of (x) seven (7) minus the Benefit Service credited to such
Participant under the Plan, determined without regard to this Section 3(c)(2),
as of the first day of the Plan Year beginning immediately after such
termination and (y) zero (0); provided, however, the Benefit Percentage for each
such additional year of service, if any, shall be determined based upon what
would be the Participant’s attained age in whole years as of January 1 of each
calendar year beginning after the date of the Covered Termination corresponding
to such additional year of service (e.g., if the Participant, date of birth
March 3, 1947, incurs a Covered Termination in the year 2000 and receives three
(3) additional years of service hereunder, then the aggregate Benefit Percentage
for such years shall be 30% (9% + 9% + 12%). The Benefit Service provided for by
this Section 3(c)(2) shall be in addition to a Participant’s Benefit Service
under the Plan determined without regard to this Section 3(c)(2).
          (d) Service Credits.
               (1) General. Subject to other Plan provisions, a Participant’s
Years of Service shall be based upon the completion of 1,000 Hours of Service
during a calendar year.

7



--------------------------------------------------------------------------------



 



               (2) No Vesting Service Before Participation Date. No Year of
Service completed before the calendar year which includes an individual’s
Participation Date shall be considered for purposes of applying Section 3(b)(1).
               (3) Non-Duplication of Service Credit. In no event shall a
Participant be credited for more than one (1) Year of Service with respect to
any one (1) calendar year. In the event service credit for a period must be
provided under the Plan by reason of applicable law (e.g., USERRA) and such
credit duplicates service credit otherwise provided under the Plan, then the
service crediting provision which is most beneficial to the Participant under
the circumstances shall be applied but without duplication of service credit for
the same period.
               (4) Leaves of Absence. In the sole discretion of the Committee, a
Participant may be granted service credit for a period of absence from active
employment due to illness, personal circumstances, or such other events as the
Committee may authorize under the circumstances and in such amount or manner of
service credit as the Committee deems appropriate under the circumstances, but
in no event shall such service credit duplicate any such credit otherwise
provided under the Plan for the same period or extend beyond the date the
Participant Separates from Service. Unless otherwise expressly provided by the
Committee, however, in no event shall a Participant earn Benefit Service during
the period of such absence.
               (5) Break in Service. Except as determined in the sole discretion
of the Committee, if a Participant incurs a Separation from Service before he or
she has a nonforfeitable right to a Retirement Benefit by reason of
Section 3(b)(1) and thereafter returns to employment as an Eligible Employee,
all service credits earned prior to such termination shall be ignored and, if
the individual again becomes a Participant, the individual’s service credits
under the Plan shall be determined as if he or she had not been previously
employed by any Group member.
               (6) Transfer. If an individual becomes a Participant and
subsequently, and without a Separation from Service, becomes employed as other
than an Eligible Employee, then upon the occurrence of such event the individual
shall cease all active participation under the Plan (e.g., he or she will no
longer accrue benefits under the Plan).
          (e) Disability.
               (1) General. This Section describes special service credit and
other rules which apply to a Participant who becomes Disabled before age
sixty-five (65) and while he or she is an Eligible Employee (i.e., a “Disabled
Participant”). In no event shall a Participant be considered Disabled until and
unless he or she supplies all information and takes all acts (e.g., submits to
medical examinations) reasonably requested by the Administrator to establish the
fact of his or her Disability.
               (2) Credit for Benefit Service. A Disabled Participant shall
receive credit for Benefit Service during the Disability period. This service
credit shall be determined, without duplication of other service credit provided
under the Plan for the same period, based upon the complete whole years (with
fractional years being rounded to the nearest whole year) which elapse during
the Disability period. The Disability period shall begin on the date of

8



--------------------------------------------------------------------------------



 



Disability as determined by the Administrator, taking into account any
applicable waiting period (e.g., end of short-term disability period) prescribed
by the Administrator for this purpose, and shall end on the earliest of (i) the
date the Participant is no longer Disabled or is considered not to be Disabled,
(ii) the date the Disabled Participant attains age sixty-five (65), and
(iii) the date of the Participant’s death.
               (3) Covered Compensation. Except as described in the immediately
following paragraph, a Participant’s Covered Compensation, determined as of the
beginning of the Disability period, shall not change during the Disability
period, and if a Disabled Participant recovers from the Disability before
attaining age sixty-five (65) and returns to employment as an Eligible Employee,
Covered Compensation shall be determined as otherwise provided under the Plan
and by assuming the Participant’s (x) Compensation during the Disability period
was equal to the Participant’s Final Average Compensation as of the beginning of
the Disability period and (y) Section 401(a)(17) Compensation during the
Disability period was equal to the Participant’s Section 401(a)(17) Compensation
as of the beginning of the Disability period.
          Notwithstanding the immediately preceding paragraph, a Disabled
Participant’s Covered Compensation shall be decreased during the Disability
period if and to the extent such Participant’s final average compensation or
similar amount taken into account under the Pension Plan (or any other
tax-qualified defined benefit plan sponsored by a Group member) increases due to
the imputation of compensation, during the Disability period and by reason of
such disability, for purposes of determining retirement benefits under such
plan. In such event, the Participant’s Covered Compensation during the
Disability period shall be decreased by the same amount by which final average
compensation under such other plan is so increased, and clause (y) of the
immediately preceding paragraph shall be applied by substituting the phrase “as
of the end of the Disability period” for the phrase “as of the beginning of the
Disability period.”
               (4) Payment of Disability Benefit. A Disabled Participant shall
be entitled to a Retirement Benefit commencing as of the first day of the month
next following the Participant’s attainment of age sixty-five (65), even if such
individual recovers from such Disability prior to such date.
               (5) Death During the Disability Period. If a Disabled Participant
dies during the Disability period or the Disability ends by reason of attainment
of age sixty-five (65) and the Disabled Participant dies before benefits
commence, a death benefit shall be paid after such Disabled Participant’s death
to the extent provided in Section 4.
               (6) Proof of Disability. The Administrator shall determine
whether and when a Participant is Disabled and may adopt such rules and
procedures as it deems appropriate for this purpose. Once a Participant is
determined to be Disabled, the Administrator may require the Participant to
verify that he or she remains Disabled, and such verification may include
requiring the Participant to submit to one or more medical examinations. If a
Participant fails to supply information or take action as requested by the
Administrator in order to determine whether the Participant is or remains
Disabled, the Participant shall not be considered Disabled or shall be
considered to have recovered from the Disability, as the case may be, except
that in no event shall benefits commence prior to the Participant’s age
sixty-five (65).

9



--------------------------------------------------------------------------------



 



          (f) Compensation.
               (1) General. Compensation, Final Average Compensation and
Section 401(a)(17) Compensation shall be determined solely with respect to such
remuneration earned from and after a Participant’s Benefit Service Date and
during the period of employment as an Eligible Employee. In the event a
Participant is employed with a Group member before becoming an Eligible Employee
or, subject to the provisions of Section 3(d)(6), after ceasing to be an
Eligible Employee, the Administrator shall determine such compensation allocable
to periods of such employment in each capacity in such manner as it deems
reasonable in its sole discretion under the circumstances (e.g., allocation of
MIP bonuses for the year in which an individual is promoted to an Eligible
Employee).
               (2) Determination. The amount of Compensation, Final Average
Compensation and Section 401(a)(17) Compensation shall be as determined from the
books and records of the employing Group member and shall be determined on the
basis of when such remuneration is paid to the Participant; provided, however,
items of remuneration or portions thereof may be determined on the basis of when
the item is earned (in which case the item or portion shall not be again counted
when paid) by the Participant if and to the extent the Administrator determines
such treatment is appropriate under the circumstances (e.g., including MIP
bonuses earned during the final year of employment as Compensation before such
bonus is actually paid; including an amount deferred at the election of the
Participant as Compensation when it otherwise would have been paid but for such
election).
     SECTION 4. Payments In The Event Of Death Before The Benefit Commencement
Date. A pre-retirement death benefit shall be payable under the same events, at
the same time, in the same way and to the same persons and in the same
proportions, and subject to the same adjustments, terms and conditions as
provided for the pre-retirement death benefit payable under Section 4 of the
SERP, but solely with respect to the Pension Amount hereunder.
     SECTION 5. Payment Of Retirement Benefits. A Retirement Benefit shall be
payable under the same events, at the same time, in the same way and to the same
persons and in the same proportions, and subject to the same adjustments, terms
and conditions as provided for the retirement benefit payable under Section 5 of
the SERP, but solely with respect to the Pension Amount hereunder.
     SECTION 6. Confidentiality, Covenants Not To Compete, And Non-Solicitation.
          (a) General. Each Eligible Employee acknowledges that as a key
executive of the Company or other Group member he or she has become familiar and
will continue to be familiar with the trade secrets, know-how, executive
personnel, strategies, other confidential information and data of the Group and
its members. Each Eligible Employee further acknowledges that the financial
security of the Group and the Company’s shareholders depends in large part on
the efforts of executives like the Eligible Employee, and that a basic premise
for the Plan is to compensate such individuals for their efforts in causing the
Group to grow and prosper, thereby helping to insure the Group’s financial
future for years well beyond the time the individual leaves. Therefore, in
consideration of the extension of the Plan to an Eligible Employee, he or she
agrees that (i) after Termination of Employment he or she shall not (directly

10



--------------------------------------------------------------------------------



 



or indirectly), without the Company’s prior written consent, use or disclose to
any other person any confidential information or data concerning the Company or
other Group members or former Group members, and (ii) for a period of three
(3) years from Termination of Employment he or she shall not (directly or
indirectly) and without the Company’s prior written consent:

  (1)   own, manage, control, participate in, consult with or render services of
any kind for any concern which engages in a business which is competitive with
any business being conducted, or contemplated being conducted, by the Group as
of the date of Termination of Employment;     (2)   become an employee or agent
of any publicly traded corporation or other entity, or any division or
subsidiary of such a corporation or entity, where more than 5% of such
organization’s business is in competition with any business being conducted, or
contemplated being conducted, by the Group as of the date of Termination of
Employment, unless the annual sales of such organization do not exceed
$40 million;     (3)   participate in any plan or attempt to acquire the
business or assets of the Group or control of the voting stock of any member
thereof, or in any manner interfere with the control of the Company, whether by
friendly or unfriendly means; or     (4)   induce or attempt to induce any
individual to leave the employ of the Company or other Group member or hire any
such individual who approaches him or her for employment.

If at the time of enforcement of the terms of this Section 6, a court shall hold
that the duration, scope or area of restriction stated herein are unreasonable
under the circumstances then existing, the Eligible Employee agrees that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope, or area.
          (b) Forfeiture and Other Remedies. Upon any breach of the covenants
described in this Section, all benefits then due under the Plan (and all
benefits which otherwise would be due under the Plan in the future) to the
Eligible Employee or his or her beneficiaries shall be forfeited. The covenants
described in this Section run in favor of and shall be enforceable by the
Company or its assigns. The Company shall be entitled to all legal and equitable
remedies to prevent, cure and compensate for a breach of the covenants described
herein, without posting of bond, and all such remedies shall be in addition to
such forfeiture. By accepting coverage under the Plan, each Eligible Employee
acknowledges and agrees that his or her breach or breach of the covenants
described in this Section 6 will result in irreparable harm to the Company.
Therefore, to remedy or prevent such a breach the Company shall be entitled to
enjoin the Eligible Employee from taking or failing to take such actions as will
or which may be reasonably considered to cause such a breach, including an
injunction to prevent the Eligible Employee from breaching the terms of this
Section 6.

11



--------------------------------------------------------------------------------



 



     SECTION 7. Funding And Payment Of Benefits.
          (a) General. Except as expressly provided herein, the Plan is an
unfunded deferred compensation arrangement. No Group member shall establish or
is required to establish any trust to fund benefits provided under the Plan, and
no such member shall establish or is required to establish any type of
earmarking or segregation of its assets to provide for such benefits. In the
event of default of a Group member’s obligations hereunder, each Participant and
his or her beneficiaries shall have no greater entitlements or security than
does a general creditor of the Group member.
          (b) Employer Company. Except as otherwise expressly provided herein,
the Employer Company shall pay or provide for the payment of benefits hereunder.
If the Employer Company does not timely pay such benefits, then, except as
described in subsection (c) immediately following, the sole recourse of the
claimant Participant or Beneficiary is against such Employer Company and no
other member of the Group shall be responsible to pay or provide for the payment
of such benefits or liable for the nonpayment thereof.
          (c) Company Assumption of Liability. Under the following
circumstances, the Company shall assume and be responsible for the payment of
benefits hereunder even though it is not the Employer Company:

  (i)   the Employer Company is not participating in the Plan as of the date
benefits hereunder are scheduled to commence to a Participant or his or her
beneficiaries;     (ii)   the Employer Company does not timely pay or provide
for the payment of benefits hereunder and such failure is not corrected within
thirty (30) days; or     (iii)   the Participant has a Termination of Employment
due to a sale of the stock (or rights analogous to stock) or assets of a Group
member, and the Participant has earned a non-forfeitable Retirement Benefit
(determined without regard to the forfeiture provision of Section 6(b) unless
such section has been actually enforced as to such individual) on or before the
date of such termination.

The Company’s obligation under paragraph (i) immediately preceding shall cease
when the Employer Company agrees to participate in the Plan. The Company’s
obligation under paragraph (ii) immediately preceding shall cease when the
Employer Company is current on its payment of benefits. The Company’s obligation
under paragraph (iii) immediately preceding shall not come into effect (or if
previously effective, shall cease) as of the date the person who purchased such
stock or assets, or a person who controls such person, agrees in writing to
assume the liability for the benefits the Participant has then earned hereunder;
provided, however, that upon a Change in Control the Company, any person in
control of the Company, and the Employer Company if not the Company, shall be
jointly and severally responsible for payment of benefits hereunder regardless
of the other provisions of this Section 7 and the assumption of such liability
by another person shall not discharge the Company, any person in control of the
Company, and such Employer Company from liability hereunder.

12



--------------------------------------------------------------------------------



 



          (d) Participation by Other Group Members. A member of the Group may
join in this Plan by adopting a written resolution of its board of directors,
and delivering such resolution to the Administrator. Any Group member, other
than the Company, may end its participation under the Plan by a written
resolution of its board of directors delivered to the Committee, provided,
however, that no such resolution ending participation shall be effective until
thirty (30) days after it is received by the Administrator. By agreeing to join
in the Plan, each Group member agrees to pay or provide for the payment o£
benefits hereunder to those Participants and their beneficiaries with respect to
whom such member is the Employer Company. No such member, other than the
Company, shall have any power or authority to terminate, amend, administer,
modify, or interpret the Plan, all such powers being reserved to the
Administrator and the Committee.
     SECTION 8. Default. Should the Employer Company (and the Company to the
extent provided for in Section 7(c)) fail to pay when due any benefit under the
Plan to or with respect to a Participant or Beneficiary and such failure to pay
continues for a period of sixty (60) days from receipt of a written notice of
nonpayment from the affected Participant or Beneficiary, the Employer Company
(and the Company to the extent provided in Section 7(c)) shall be in default
hereunder and shall pay to the Participant or Beneficiary the benefits past due
and the reasonable costs of collection of any such amount, including reasonable
attorney’s fees and costs; provided, however, if the Administrator in good faith
disputes the amount of such benefit due or whether a person is entitled to such
a benefit, then to the extent and duration of such a dispute the Employer
Company (and the Company to the extent provided for in Section 7(c)) shall not
be considered in default hereunder; provided further, however, a Participant for
whom a KEESA becomes operative due to a Change in Control, and regardless of
whether such Participant incurs a Covered Termination, shall be entitled to
payment or reimbursement of such costs of collection as provided under
Section 13(l).
     SECTION 9. Administration Of The Plan.
          (a) General. The Company, through its designated officers and agents,
shall be the Administrator and thereby handle the day-to-day administration of
the Plan and such other administrative duties as are allocated to the
Administrator under the Plan. All such administrative duties and powers shall be
performed by and rest in the Company’s Senior Vice President of Human Resources
(or persons designated by such Senior Vice President). Except as otherwise
provided under the Plan, the Administrator shall:

  (1)   determine the rights and benefits of individuals and other persons under
the Plan;     (2)   interpret, construe, and apply the provisions of the Plan;  
  (3)   process and direct the payment of Plan benefits;     (4)   adopt such
forms as it deems appropriate or desirable to administer the Plan and pay
benefits thereunder; and

13



--------------------------------------------------------------------------------



 



  (5)   adopt such rules and procedures as it deems appropriate or desirable to
administer the Plan.

          (b) Committee. The Committee shall exercise such powers as are
allocated to it under the Plan and shall be empowered to direct other persons as
to Plan administration, and its directions shall be followed to the extent
consistent with the powers delegated to the Committee and not otherwise contrary
to the provisions of the Plan.
          (c) Discretion. In exercising their powers and duties under this
Section, and their other powers and duties granted under the Plan, the Committee
and the Administrator and each member or delegate thereof is granted such
discretion as is appropriate or necessary to carry out such duties and powers.
This discretion necessarily follows from the fact that the Plan does not, and is
not intended to, prescribe all rules necessary to administer the Plan or
anticipate all circumstances or events which may arise in the course of such
administration.
          (d) Indemnity. No member of the Committee or person acting on behalf
of the Administrator shall be subject to any liability with respect to the
performance of his or her duties under the Plan or a related document unless he
or she acts fraudulently or in bad faith. The Company shall indemnify and hold
harmless the members of the Committee and the Company’s officers and employees,
and the officers and employees of another Group member, from any liability with
respect to the performance of their duties under the Plan, unless such duties
were performed fraudulently or in bad faith. Such indemnification shall cover
any and all reasonable attorneys’ fees and expenses, judgments, fines and
amounts paid in settlement, but only to the extent such amounts are (i) actually
and reasonably incurred, (ii) not otherwise paid or reimbursable under an
applicable employer paid insurance policy, and (iii) not duplicative of other
payments made or reimbursements due by the Company or its affiliates under other
indemnity agreements.
          (e) Code Section 409A. The Plan shall be administered, and the
Administrator and the Committee shall exercise their discretionary authority
under the Plan, in a manner consistent with Code section 409A and Treasury
Regulations and other applicable guidance thereunder. Any permissible discretion
to accelerate or defer a Plan payment under such Regulations, the power which to
exercise is not otherwise described expressly in the Plan, shall be exercised by
the Committee. Any other discretion with respect to, or which directly or
indirectly impact, the application of Code section 409A, the exercise of which
is not expressly lodged in the Committee, shall be exercised by the
Administrator. In the event the matter over which such discretion may be
exercised relates to a Committee member or a delegate of the Administrator, or
such member or delegate is otherwise unable to freely exercise such discretion,
such member or delegate shall not take part in the deliberations and decisions
regarding that matter.
          (f) Use of Professional Services. The Administrator and the Committee
may obtain the services of such attorneys, accountants, record keepers or other
persons as it deems appropriate, any of whom may be the same persons who are
providing services to the Company or other Group member. In any case in which
the Administrator and the Committee utilizes such services, it shall retain
exclusive discretionary authority and control over the administration and
operation of the Plan.

14



--------------------------------------------------------------------------------



 



          (g) Communications. Requests, claims, appeals, and other
communications related to the Plan shall be in writing and shall be made by
transmitting the same via the U.S. Mail to the Company’s Senior Vice President
of Human Resources, at the Company’s corporate headquarters address.
     SECTION 10. Effect of KEESA. If a Participant incurs a Covered Termination,
then as or with respect to that Participant:

  (i)   notwithstanding the provisions of Section 6, the scope or duration (or
both) of such Participant’s covenants under Section 6 shall be no greater or
longer than similar covenants provided for in such Participant’s KEESA and, to
the extent there are no such similar covenants in such Participant’s KEESA, then
Section 6 shall be void and of no force and effect;     (ii)   if the
Participant is not fully vested in his or her accrued benefit under the Pension
Plan when he or she so terminates employment, such Participant’s Pension Amount
as of the Benefit Commencement Date shall be increased by the present value of
such non-vested accrued benefit; such present value shall be determined (x) as
of the Benefit Commencement Date, (y) by using the amount of such non-vested
accrued benefit payable as of the Benefit Commencement Date as calculated under
the terms of the Pension Plan and by assuming the Participant was eligible to
receive such non-vested accrued benefit under the Pension Plan on and after the
attainment of age fifty-five (55), and (z) by using UP 84 mortality and seven
percent (7%) interest; and     (iii)   in the case of any conflict between the
terms and provisions of this Plan and the terms and provisions of such
Participant’s KEESA, the terms of such Participant’s KEESA shall control to the
extent more beneficial to such Participant, and the obligations of the Company
under such KEESA shall be in addition to any of its obligations under the Plan.

     SECTION 11. Amendment Or Termination.
          (a) General. This Plan may be terminated or amended, in whole or in
part, at any time by written resolution of the Board of Directors of the
Company. Any such action may apply to the Plan as a whole, or any individual
Participant or group of Participants. Except as provided in Section 11(b) and
(c), any such action may reduce or eliminate (retroactively or prospectively, or
both) any benefits under the Plan that otherwise would be payable but for such
action.
          (b) Limitation on Power to Amend or Terminate.
               (1) Vested Participants. As to any Participant who has earned a
non-forfeitable Retirement Benefit (determined without regard to Section 6)
before the date the Plan

15



--------------------------------------------------------------------------------



 



is amended or terminated (or, if later, before the date such action is
effective), no such amendment or termination shall (without the specific written
consent of the Participant):

  (i)   reduce the Retirement Benefit earned by the Participant;     (ii)  
reduce the amount of Plan benefits then being paid to a Participant or change
the form in which such benefits are being paid; or     (iii)   terminate, amend,
or otherwise change the liability of the Company, Employer Company, or other
person to pay or provide for the payment of Retirement Benefits protected under
clauses (i) and (ii) immediately preceding.

               (2) Beneficiaries. As to any former Participant who has died
before the date the Plan is amended or terminated (or, if later, before the date
such action is effective), no such amendment or termination shall (without the
specific written consent of such Participant’s Beneficiary):

  (i)   reduce the amount of Plan benefits to which such Beneficiary is entitled
or change the form in which benefits are payable; or     (ii)   terminate,
amend, or otherwise change the liability of the Company, Employer Company, or
other person to pay or provide for the payment of benefits protected under
clause (i) immediately preceding.

          (c) Change in Control. In addition to the limitations described in
Section 11(b), upon a Change in Control for which a Participant’s KEESA becomes
operative and under which a Covered Termination has or may occur, then without
the specific written consent of the Participant (or Beneficiary in the event of
the Participant’s death), the Plan as in existence immediately prior to the
Change in Control may not be (directly or indirectly) terminated, amended, or
otherwise changed in any respect during the three year period beginning with the
date of the Change in Control, but only with respect to such individual. The
prohibition herein described shall apply to any action which affects or is
intended to affect the terms and provisions of the Plan as then in effect during
such three year period, regardless of when made or effective.
          (d) Continuation of Plan Provisions. To the extent that any Plan
benefits, and rights and obligations allocable thereto, are protected under
Section 11(b) and (c), then as to the persons described in Section 11(b) and
(c) the Plan shall continue in force and effect, as if no such amendment or
termination had occurred, until such benefits are fully paid or fully provided
for to such persons.
     SECTION 12. Claims.
          (a) Filing Claims. A Participant or Beneficiary (or a person who in
good faith believes he or she is a Participant or Beneficiary, i.e., a
“claimant”) who believes he or she has been wrongly denied benefits under the
Plan may file a written claim for benefits with the Administrator. Although no
particular form of written claim is required, no such claim shall be considered
unless it provides a reasonably coherent explanation of the claimant’s position.

16



--------------------------------------------------------------------------------



 



          (b) Decision on Claim. The Administrator shall in writing approve or
deny the claim within sixty (60) days of receipt, provided that such sixty
(60) day period may be extended for reasonable cause by notifying the claimant.
If the claim is denied, in whole or in part, the Administrator shall provide
notice in writing to the claimant, setting forth the following:

  (1)   the specific reason or reasons for the denial;     (2)   a specific
reference to the pertinent Plan provisions on which the denial is based;     (3)
  a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material is
necessary; and     (4)   the steps to be taken if the claimant wishes to appeal
the decision to the Committee.

          (c) Appeal of Denied Claim.
               (1) Filing Appeals. A claimant whose claim has been denied in
whole or in part may appeal such denial to the Committee by filing a written
appeal with the Administrator within sixty (60) days of the date of the denial.
A decision of the Administrator which is not appealed within the time herein
provided shall be final and conclusive as to any matter which was presented to
the Administrator.
               (2) Rights on Appeal. A claimant (or a claimant’s duly authorized
representative) who appeals the Administrator’s decision shall, for the purpose
of preparing such appeal, have the right to review any pertinent Plan documents,
and submit issues and comments in writing to the Committee.
          (d) Decision by Appeals Committee. The Committee shall make a final
and full review of any properly appealed decision of the Administrator within
sixty (60) days after receipt of the appeal, provided that such period may be
extended for reasonable cause by notifying the claimant. The Committee’s
decision shall be in writing and shall include specific reasons for its
decisions and specific references to the pertinent Plan provisions on which its
decision is based.
     SECTION 13. Miscellaneous.
          (a) Non-Alienation.. Except as otherwise provided under the Plan or as
required under applicable law, unless otherwise determined by the Administrator,
no right or benefit under this Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge the same shall be void, and no such right or benefit shall
be in any manner liable for or subject to the debts, contracts, liabilities,
engagements, or torts of any person entitled to such right or benefit, and no
such right or benefit shall be subject to garnishment, attachment, execution, or
levy of any kind.

17



--------------------------------------------------------------------------------



 



          (b) Employer’s Rights. The right of a Group member to discipline or
discharge employees or to exercise rights related to the tenure of employment
shall not be adversely affected in any manner by reason of the existence of the
Plan or any action hereunder.
          (c) Interpretation. Section and subsection headings are for convenient
reference only and shall not be deemed to be part of the substance of this
instrument or in any way to enlarge or limit the contents of any Section or
subsection. Masculine gender shall include the feminine, and vice versa, and
singular shall include the plural, and vice versa, unless the context clearly
requires otherwise.
          (d) Withholding of Taxes. All benefits earned under the Plan or the
payment of such benefits, as the case may be, shall be subject to withholding
for federal, state, local and other taxes as required by law. If and to the
extent any such withholding is required before such benefits are paid to the
Participant or Beneficiary, such withholdings shall be made from amounts
otherwise payable to such person by a Group member (e.g., salary). If no such
other amounts are available to satisfy such withholdings, the Company may reduce
the Participant’s Retirement Benefit by the amount needed to pay the
Participant’s portion of such tax, plus, with respect to a distribution for FICA
taxes, an amount equal to the withholding taxes due under federal, state or
local law resulting from the payment of such FICA tax, and an additional amount
to pay the additional income tax at source on wages attributable to the
pyramiding of the section 3401 wages and taxes, but no greater than the
aggregate of the FICA amount and the income tax withholding related to such FICA
amount.
          (e) Offset for Amounts Due. A Participant’s Retirement Benefit may be
reduced by one or more offsets to repay any amounts then due and owing by the
Participant to a Group member, unless another means of repayment is agreed to by
the Administrator. Except for the right to immediate offset by reduction of the
vested Pension Amount for an amount up to $5,000, or such higher amount as
allowed in Treasury Regulations under Code section 409A or other applicable
guidance, no such offset shall be made before an amount is scheduled to be paid
to the Participant or Beneficiary and the amount then offset shall not exceed
the amount that would be then otherwise paid.
          (f) Computational Errors. In the event mathematical, accounting,
actuarial or other errors are made in administration of the Plan due to mistakes
of facts, the Administrator may make equitable adjustments, which may be
retroactive, to correct such errors. Such adjustments shall be conclusive and
binding on all Participants and Beneficiaries.
     (g) Requirement of Proof. In discharging their duties and responsibilities
under the Plan, the Administrator and the Committee may require proof of any
matter concerning this Plan, and no person shall acquire any rights or be
entitled to receive any benefits under this Plan until such proof is furnished.
     (h) Tax Consequences. Neither the Company nor any other Group member
represents or guarantees that any particular federal, foreign, state or local
income, payroll, or other tax consequence will result from participation in this
Plan or payment of benefits under the Plan.

18



--------------------------------------------------------------------------------



 



     (i) Communications The Administrator shall prescribe the forms of
communication, including forms for benefit application and the like, with
respect to the Plan as it deems appropriate. Any such communication and assent
or consent thereto may be handled by electronic means.
     (j) Not Compensation Under Other Benefit Plans. No amounts paid or payable
to a Participant under the Plan shall be deemed to be salary or compensation for
purposes of any other employee benefit plan of the Company or any other Group
member except as and to the extent otherwise specifically provided in such other
plan.
          (k) Choice of Law. To the extent not preempted by ERISA or any other
federal statute, the construction and interpretation of the Plan shall be
governed by the laws of the State of Minnesota, without reference to conflict of
law principles thereof.
          (l) Savings Clause. Should any valid federal or state law or final
determination of any agency or court of competent jurisdiction affect any
provision of this Plan, the Plan provisions not affected by such determination
shall continue in full force and effect.
          (m) Change in Control. A Participant for whom a KEESA becomes
operative due to a Change in Control, and regardless of whether such Participant
incurs a Covered Termination, shall be entitled to adjudicate any dispute
regarding his or her benefits or rights and entitlements under the Plan, after
compliance to the extent necessary with the claim procedures under Section 12,
in the forums and venues as provided in Section 22 of the KEESA, and shall be
entitled to payment or reimbursement of costs and expenses related to such
adjudication as provided in Section 15 of the KEESA.
     SECTION 14. Transition Rules.
          (a) General. Except as described in this Section, this Plan document
shall govern when and how Plan benefits are payable with respect to individuals
who are Participants on or after January 1, 2009. For the period that began on
January 1, 2005 and ended December 31, 2008, the Plan as in effect on
December 31, 2004 governed the rights and obligations of the Company and
Participants, except as modified by the Administrator in its discretion so that
the Plan and its operations were in good faith compliance with Code section
409A.
          (b) 2004 Vested Participants Benefits. The Plan document in effect as
of December 31, 2004 (the “2004 Plan”) shall govern when and how then vested
Plan benefits are payable, including the elections available or discretion
granted to choose or affect the form or commencement date of such benefits. In
determining such vested Plan benefits, the Pension Amount as of such date shall
be determined as if the Participant had a Separation from Service on the earlier
of (i) December 31, 2004 and (ii) the actual date of such event. The Pension
Amount as so determined shall be increased by the adjustment factor for the
period from the first of the month next following the earlier of such dates to
the annuity commencement date, and shall be converted into the annuity forms
available for payment, all as provided for in the 2004 Plan.

19



--------------------------------------------------------------------------------



 



          (c) Excess. The excess, if any, of the total Plan benefit payable to
or with respect to a Participant expressed as the Monthly Installment over the
Plan benefit so payable expressed as the Monthly Installment and described in
subsection (b) immediately preceding shall be subject to this Plan document.
          The undersigned, by the authority of the Board of Directors of
Pentair, Inc., does hereby approve the form and content of this amended and
restated Plan document.

                 
Dated:
               
 
 
 
     
 
   

20



--------------------------------------------------------------------------------



 



SCHEDULE 1

      Items Included   Items Excluded
 
   
Base salary or wages, including such salary or wages deferred at the election of
an individual under the Pentair, Inc. Non-Qualified Deferred Compensation Plan

401(k) plan before-tax and after-tax employee contributions


Section 125 plan (flexible benefit plan) pre-tax employee contributions


Pentair, Inc. Employee Stock Purchase and Bonus Plan employer bonus
contributions

Pentair, Inc. Management Incentive Plan bonus, including such bonus deferred at
the election of an individual under the Pentair, Inc. Non-Qualified Deferred
Compensation Plan

Holiday pay

Sick leave pay

Bereavement pay

Jury duty pay

Military pay

Gain-sharing payments

Profit-sharing payments

Short-term disability benefits

Perquisites
  Cash payments made and property or rights in property other than cash granted
under or pursuant to the Pentair Omnibus Stock Incentive Plan

Special awards under the Pentair, Inc.
Management Incentive Plan

Severance pay

Moving expense reimbursements

Employee business expense reimbursements

Tuition reimbursement

Adoption assistance payments

Computer hardware and software purchase reimbursements

Special cash awards

Foreign duty pay enhancements

Except as expressly provided in the column immediately to the left, amounts
contributed to (e.g., deferred salary) or received under or pursuant to
non-qualified deferred compensation arrangements including, but not limited to,
the Pentair, Inc. Non-Qualified Deferred Compensation Plan


Except as expressly provided in the column immediately to the left, all
contributions (other than after-tax employee contributions) to and all benefits
received under a tax-qualified plan

 